DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the drawings and to claims 1-9 are noted.
Applicant’s amendments overcome most, but not all, of the formality issues and 112(b) issues raised in the previous office action.

Terminal Disclaimer
The terminal disclaimer filed on 12 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,209,217 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant argues with respect to the drawings that “Reference 18 is shown in Fig. 5 as filed.”
The office respectfully submits that the drawing objection was not based on the drawings not containing the reference number, but that the specification does not describe the reference number present in the drawings.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1: “this chamber” in line 5 should state –the (or said) chamber—.  
Claim 5: the office believes –rectangular or square cross section—may have been intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite the limitation "latent heat exchangers" (plural) in line 3 of each claim.  The limitation is unclear because it is unclear what the relationship is between the plural latent heat exchanges claimed therein and the singular latent heat exchanger recited in claim 1. Is Applicant intending to limit the heat exchanger of claim 1 or introduce additional (i.e. multiple) heat exchangers?

Allowable Subject Matter
The claims are considered to contain allowable subject matter, but require overcoming the claim objections and rejections under 35 USC 112(b) set forth above.
The following is a statement of reasons for the indication of allowable subject matter, restated from the previous office action:
The prior art of record does not teach or suggest the claimed heat exchanger configuration wherein the evaporating inner face is covered with microgrooves or micro undulations and condensing outer face is covered with microgrooves or other capillary structure, wherein both faces form menisci. 
Hanganu et al (CA 2 983 371) is considered to be the closest prior art reference. Hanganu discloses a condenser-evaporator tube (i.e. heat exchanger) which is a condenser on its internal face and an evaporator on its external face. The internal and external faces are covered by a capillary structure configured for the formation of liquid menisci, including shaped as microgrooves or micro undulations (see Abstract; Fig. 6; p. 3, lines 1-3). Thus, Hanganu teaches structural features similar to those claimed, as understood by the office. However, the apparatus of Hanganu is of opposite configuration, i.e. the outer face is an evaporator and the inner face is a condenser, whereas in the instant claims the outer face is a condenser and the inner face is an evaporator. There is no teaching or suggestion which would lead a person of ordinary skill in the art to switch the faces of Hanganu to the opposite configuration and doing so would change the principle of operation of the reference.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772